Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 1 of 28

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NORTHWELL HEALTH, INC.,
Plaintif€, 21-cv-1104 (JSR)

~against-— MEMORANDUM ORDER

LEXINGTON INSURANCE COMPANY
and INTERSTATE FIRE &
CASUALTY COMPANY,

Defendants.

 

 

 

JED S. RAKOFF, U.S.D.Jd.

Plaintiff Northwell Health, Inc. (“Northweli”) is a large,
New York-based healthcare provider that purchased all-risk
commercial property insurance policies from defendants Lexington
Insurance Company (“Lexington”) and Interstate Fire & Casualty
Company (“Interstate”) (collectively, the “Insurers”). At the
onset of the COVID-19 pandemic, Northwell was inundated with new
patients and burdened by increased cleaning costs. In response to
state and local orders, Northwell stopped offering outpatient care
services and performing elective procedures. Northwell sought
reimbursement from the Insurers for its increased costs and
business losses related to the pandemic, but after a six-month
delay, the Insurers denied the claim. Northwell then sued the
Insurers for breach of contract and breach of the implied covenant

of good faith and fair dealing.

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 2 of 28

Before the Court are Insurers’ motion to dismiss the Complaint
for failure to state a claim and Northwell’s motion for partial
summary judgment. For the reasons set forth below, the Court grants
the motion to dismiss and denies the motion for partial summary
judgment as moot.

BACKGROUND

I. Factual Background

 

The following factual allegations, which are taken from the
Complaint and its attached exhibits, are assumed true for purposes

of the motion to dismiss. See R.M. Bacon, LLC v. Saint-Gobain

 

Performance Plastics Corp., 959 F.3d 509, 512 (2d Cir. 2020).

 

A. The Policies

Northwell purchased from Lexington and Interstate two all-
risks commercial property insurance policies effective from March
1, 2018 until March 1, 2021 (the “Policies”). Id. at 71 49-48. The
Policies “follow the same common form and endorsements,” but the
Lexington policy covers 90% of the Policy Limit, while the
Interstate policy covers 10% of the limit “on a quota share basis.”
Id. at V1 51-52.

i. Coverage

The Policies provide “Time Element” coverage for lost
earnings from the necessary “suspension” of business activities at
an insured location, if the suspension is caused by “direct

physical loss of or damage to Covered Property. . . caused by

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 3 of 28

Covered Cause of Loss.” Compl., Ex. 1, ECF No. 1-1 (“Lexington”),
at § 4.01.01; Compl., Ex. 2, ECF No. 1-2 (“Interstate”), at
§ 4,01.01. As relevant here, a suspension is defined as “[t]he
slowdown or cessation of the Insured’s business activities.” Id.
at § 7.59. A covered cause of loss means “fa]ll risks of direct
physical loss of or damage from any cause unless excluded.” Id.
at § 7.11.

The Policies also provide four special coverages relevant
here. First, under the “Interruption by Communicable Disease”
provision, the Policies provide reimbursement for lost earnings

resulting from the necessary Suspension of the

Insured’s business activities at an Insured

Location if the Suspension is caused by order of an

authorized governmental agency enforcing any law or

ordinance regulating communicable diseases and that

such portions of the location are declared

uninhabitable due to the threat of the spread of

communicable disease, prohibiting access to those
portions of the Location.

Id. at § 5.02.36. Interruption by Communicable Disease coverage
also covers reasonable cleanup costs for the “actual not suspected
presence of substance(s) causing the spread of such communicable
disease” and any restoration costs required “to satisfy such
authorized governmental agency.” Id.

Second, under the “Civil or Military Authority” provision,
the Policies provide coverage for time element loss resulting from
the suspension of business activities “caused by order of civil or

military authority that prohibits access to the Location.” Id. at

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 4 of 28

§ 5.02.03. The order “must result from a civil authority’s response
to direct physical loss of or damage caused by a Covered Cause of
Loss to property not owned, occupied, leased or rented by the
Insured or insured under this Policy and located within the
distance of the Insured’s Location as stated in the Declarations,”
Id.

Third, under the “Decontamination Costs” provision, the
Policies cover “the increased cost of decontamination and/or

7

removal of . . . Contaminated Covered Property,” if the insured
property “is Contaminated from direct physical loss of or damage
caused by a Covered Cause of Loss to Covered Property and there is
in force at the time of the loss any law or ordinance regulating
Contamination due to the actual not suspected presence of
Contaminant (s).” Id. at § 5.02.07. Contamination is defined as
“fa]ny condition of property due to the actual presence of any
foreign substance, . . . pathogen or pathogenic organism, bacteria,
virus, disease causing or illness causing agent.” Id. at § 7.09,

Ww

Contaminants include [a]ny solid, liquid, gaseous, thermal or
other irritant, pollutant, or contaminant, including but not
limited to smoke, vapor, soot, fumes, acids, alkalis, chemicals,
waste (including materials to be recycled, reconditioned or

reclaimed), asbestos, ammonia, or other hazardous substances,

Fungus or Spores.” Id. at § 7.10.

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 5 of 28

Fourth, the Policies provide “Ingress/Egress” coverage for
time element losses resulting from the necessary suspension of
business activities at an insured location when “ingress or egress
to that Insured Location by the Insured’s suppliers, customers or
employees is prevented by physical obstruction due to direct
physical loss of or damage caused by a Covered Cause of Loss to
property not owned, occupied, leased or rented by the Insured or
insured under this Policy and located within the distance of the
Insured Location as stated in the Declarations.” Id. at § 5.02.15,

2. Exclusions

The Policies also contain two relevant exclusions. First, the
Contamination Exclusion in the body of the Policies excludes
coverage for “contamination” and “any cost due to contamination, ”
unless the contamination or contamination costs result from direct
physical loss or damage not excluded by the Policies. See id. at
§ 3.03.01.01. The exclusion states that the Policies will not
provide coverage for Northwell’s “inability to use or occupy
property or any cost of making property safe or suitable for use
or occupancy,” except as provided in the Radioactive Contamination
provisions. Id.

Second, Endorsement #003 contains a Pollution and
Contamination Exclusion, which became effective on the first day

of the Policy Period. See Compl., Ex. 1, ECE No. 1-1, at 79

(“Lexington Endorsement #003%); Compl., Ex. 2, ECF No. 1-2, at 81

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 6 of 28

(“Interstate Endorsement #003”). The Pollution and Contamination
Exclusion states that the Policies will “not cover loss or damage
caused by, resulting from, contributing to, or made worse by
actual, alleged or threatened release, discharge, escape or
dispersal of CONTAMINANTS or POLLUTANTS, ali whether direct or
indirect, proximate or remote or in whole or in part caused by,
contributed to or aggravated by any physical damage insured by
this policy.” Lexington Endorsement #003 at @ 2; Interstate
Endorsement #003 at { 2. Contaminants or pollutants, as defined in
Endorsement #003, include any “bacteria, virus, or hazardous
substances as listed in the Federal Water, Pollution Control Act,
Clean Air Act, Resource Conservation and Recovery Act of 1976, and
Toxic Substances Control Act or as designated by the U.S.
Environmental Protection Agency.” Lexington Endorsement #003 at
{ 2; Interstate Fndorsement #003 at @ 2.

B. The Pandemic

A novel and deadly coronavirus known as SARS-CoV-2, which
causes an illness known as COVID-19, was first reported in the
United States in January 2020. Compl. { 21-22, 26. By late February
2020, the Centers for Disease Control (*CDC”) warned that COVID-
19 was spreading in the United States. Id. at &@ 23. Scientific
studies and guidance from the World Health Organization (“WHO”)
indicated that the virus spreads through {1) close contact with an

infected person, (2) “absorbing respiratory droplets when an

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 7 of 28

infected person talks, sneezes, or coughs,” or (3) touching one’s
eyes, nose, or mouth after touching a surface on which the virus
is present. Id. at @ 24. The respiratory droplets that carry the
coronavirus are “physical objects, carrying a physical substance,
that attach to” and allegedly “cause harm to property.” Id. at
G{§ 26. The novel coronavirus “can survive on a whole range of
surfaces, including stainless steel, wood, paper, plastic, glass,
ceramic, cardboard, and cloth” for days or weeks, and “thus
compromises the physical integrity of the structures it permeates”
and makes those structures “unusable.” Id. at {4 36-37.

The federal government declared an emergency on March 13,
2020 in response to the spread of COVID-19. Id. at 7 29. New York
state, where Northwell’s properties are located, followed suit in
mid-March, issuing “orders suspending or severely curtailing the
operations of all non-essential or high risk businesses and
permit[ing] residents to leave their homes only for limited
purposes.” Id, at 4G 30-31. New York City mayor Bill de Blasio
issued stay-at-home orders, including an order that stated that
“the virus physically is causing property loss and damage.” Id. at
§ 32. On March 22, 2020, New York Governor Andrew Cuomo issued an
executive order that closed “non-essential businesses.” Id. The
New York State and New York City emergency orders (the “Orders”)
allegedly “resulted from the physical loss of or damage to property

not owned, occupied, leased or rented by Northweil within 5 miles

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 8 of 28

of Northwell’s covered properties, which have the presence of
COVID-19 and SARS-CoV-2.”% Id. at 7 34.

Northwell ranks “among the few essential businesses that will
always stay at least partially open during crises.” Id. at 7 89.
But Northwell’s properties were not unaffected by the state of
emergency. As COVID-19 continued to spread through New York state,
“Northwell faced an enormous amount of cases” and some of its
facilities were “overflowing.” Id. at 9 40. As of the date of the
Complaint, Northwell estimates that it has cared for over 100,000
COVID-19 patients. Id. at § 42. This care entailed significant new
costs, including the costs of additional “cleaning supplies,
janitorial services, and the hiring of new employees and vendors”
to sanitize Northwell’s properties. Id. at 9 44. Northwell
sustained significant losses as well -- most notably “the forced
cessation of elective surgeries, the closing of physician’s
practices, and fewer hospital admissions and visits to or uses of
Northwell’s other medical facilities.” Id. at @ 45. The Orders
allegedly “declared portions of Northwell’s properties
uninhabitable due to the threat of the spread of COVD-19 and
prohibited access to those portions of Northwell’s covered
properties.” Id. at 7 33.

on The Claim

In April 2020, Northwell submitted a claim to Insurers for

reimbursement of its COVID-19-related costs and losses. Id. at

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 9 of 28

§ 82. Six months later, on October 30, 2020, Insurers informed
Northwell of their initial determination that Northwell’s claim
was not covered under the Communicable Disease, Decontamination
Costs, or Civil or Military Authority provisions of the Policies.
Id. at FI 13, 83. Insurers also stated that Endorsement #003
eliminated whatever coverage was provided under the Communicable
Disease provisions. Id. at 9 84. Northwell asked Insurers to
reconsider in December 2020, but insurers reiterated in January

2020 that they would not provide coverage. Id. at @@ 90.

II. Procedural History

 

Northwell brought this action on February 8, 2021, alleging
that Lexington and Interstate breached their respective insurance
policies and the covenant of good faith and fair dealing by
refusing to provide insurance coverage for business costs and
losses related to the COVID-19 pandemic and by failing to respond
to Northwell’s claim in a timely manner. See ECF No. 1. Insurers
moved to dismiss the Complaint for failure to state a claim. ECF
No. 18. Northwell then moved for partial summary judgment on the
sole issue of whether the contamination exclusion provisions apply
to Time Element Coverage under the Policies. ECF No. 28.

LEGAL STANDARD
A plaintiff must “state a claim to relief that is plausible

on its face” to survive a motion to dismiss. Ashcroft _v. Iqbal,

 

556 U.S. 662, 678 (2009). A claim for relief is facially plausible

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 10 of 28

when the complaint goes beyond facts that are “merely consistent
with” liability and “pleads factual content that allows the court
to draw the reasonable inference that the defendant is liable for
the misconduct alleged.” Id. At the motion to dismiss stage, the
Court sets aside conclusory allegations and “threadbare recitals
of the elements of a cause of action,” but accepts all remaining
factual allegations as true and draws all reasonable inferences in

the plaintiff’s favor. See Harris v. Mills, 572 F.3d 66, 72 (2d

 

Cir. 2009). In evaluating the plausibility of the complaint, the
Court considers the insurance agreements attached to the
complaint, statements and documents that the complaint
incorporates by reference, and any documents that are “integral to
the complaint” because the complaint “relies heavily upon [their]

terms and effect.” See Chambers v. Time Warner, Inc., 282 F.3d

 

147, 153 (2d Cir, 2002) (quoting Int’l Audiotext Network, Inc. Vv.

 

Am. Tel. & Tel. Co., 62 F.3d 69, 72 (2d Cir. 1995) (per curiam)).

 

To state a claim for breach of contract under New York law,
a plaintiff must plausibly allege the existence of an agreement,
performance by the plaintiff, breach by the defendants, and

damages. Eternity Global Master Fund Ltd. v. Morgan Guar. Trust

 

Co., 375 F.3d 168, 177 (2d Cir. 2004). A breach of contract claim

cannot rest on a conclusory statement that the defendant breached

a contract. Berman v. Sugo LLC, 580 F. Supp. 2d 191, 202 (S.D.N.Y.

 

2008). As such, allegations that merely parrot the language of the

10

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 11 of 28

contractual provisions alleged to be breached without providing

supporting facts are not presumed true. See, e.g., Soroof Trading

 

Dev. Co., Ltd. v. GE Fuel Cell Sys., LLC, 842 F. Supp. 2d 5302,

 

508-12 (S.D.N.¥. 2012); Arma v. Buyseasons, Inc., 591 F. Supp. 2d

 

637, 643 (S.D.N.Y. 2008).
An insurance contract governed by New York law is interpreted

“Like any other contract.” Traynor v. John Hancock Mut. Life Ins.

 

Co., 7 N.E.2d 112, 114 (N.Y. 1937). Unambiguous provisions are

given “their plain and ordinary meaning.” Vigilant Ins, Co. v.

 

Bear Stearns Cos., Inc., 884 N.E.2d 1044, 1047 (N.¥. 2008). An

 

insurance contract is unambiguous when “there is no reasonable

 

basis for a difference of opinion.” White v. Cont’l Cas. Co., 878
N.E.2d 1019, 1021 (N.Y. 2007). When interpreting an insurance
contract, courts consider the views of “a reasonably intelligent
person who has examined the context of the entire integrated
agreement and who is cognizant of the customs, practices, usages
and terminology as generally understood in the particular trade or

business.” Parks Real Est. Purchasing Grp. v. St. Paul Fire &

 

Marine Ins. Co., 472 F.3d 33, 42 (2d Cir. 2006). When an insurance
policy “may be reasonably interpreted in two conflicting manners,
its terms are ambiguous and any ambiguity must be construed in
favor of the insured and against the insurer.” Lend Lease (US)

Const. LMB Inc. v. Zurich Am. Ins. Co., 71 N.BE.3d 556, 560 (N.Y.

 

2017) (internal citations and quotation marks omitted).

11

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 12 of 28

DISCUSSION
This case involves “all-risk” insurance policies governed by
New York law. As the name suggests, an all-risk policy “generally
covers all risks of physical loss, except for those perils

specifically excluded.” TAG 380, LLC v. ComMet 380, Inc., 890

 

N.B.2d 195, 199 (N.Y. 2008). Northwell bears the burden of showing
that the Policies covered the claimed cost or loss. See Morgan

Stanley Grp. Inc. v. New England Ins. Co., 225 F.3d 270, 276 {2d

 

Cir, 2000); see also Lend Lease (US) Const. LMB Inc. v. Aurich Am.

 

Ins. Co., 71 N.E.3d 556, 561 (N.Y. 2017) (holding that the insured
bears the burden of establishing coverage “in the first instance”);

Roundabout Theatre Co., Inc. v. Continental Cas. Co., 751 N.¥.S.2d

 

4, 5-6 (lst Dep’t 2002) (“Labeling the policy as ‘all-risk’ does
not relieve the insured of its initial burden of demonstrating a
covered loss under the terms of the policy.”). If Northwell
demonstrates that the Policies provide coverage, the burden shifts
to Insurers to “establish[] that the exclusions or exemptions apply
in th{is] particular case, and that they are subject to no other

reasonable interpretation.” Dean v. Tower Ins, Co., 979 N.E.2d

 

41143, 1145 (N.¥. 2012) (quoting Seaboard Sur. Co. v. Gillette Co.,

 

476 N.E.2d 272, 275 (N.¥. 1984)).
Thus, the Court first addresses whether any provision of the
insurance contract grants coverage, construing grants of coverage

broadly in favor of Northwell, the insured party. Next, the Court

12

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 13 of 28

considers whether Lexington and Interstate reduced that grant of
coverage by exclusion or endorsement, interpreting such provisions
narrowly. Finally, the Court addresses Northwell’s claim for
breach of the implied covenant of good faith and fair dealing,

I. The Policies do not extend coverage to Northwell’s claim.

 

Northwell has identified a litany of possible provisions that
authorize reimbursement for its COVID-19~related costs and losses.
However, Northwell’s arguments for coverage under each of these
provisions are unpersuasive. Specifically, Northwell fails to
state a claim for breach of contract to provide Time Element
coverage because these provisions require the cost or loss to be
caused by direct physical loss or damage. Northwell fails to state
a claim for breach of contract to provide Interruption by
Communicable Disease coverage because Northwell does not plausibly
allege that state and local orders regulating the spread of COVID-
19 declared uninhabitable and prohibited access to Northwell
facilities. Finally, Northwell also fails to state a claim for
breach of contract to provide coverage under the Civil or Military
Authority, Decontamination Costs, and Ingress/Egress provisions
both because these special coverages require the claimed cost or
loss to be caused by direct physical loss or damage and because
Northwell fails to adequately plead additional, independent

requirements for coverage under these provisions.

13

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 14 of 28

A. Time Element Coverage

 

The time element provision does not grant coverage for
Northwell’s COVID-19-related costs and losses, because this
provision requires a claimed cost or loss to be caused by a Covered
Cause of Loss, meaning “direct physical loss or damage.” See
Lexington §§ 4.01, 7.11.

Several courts have construed the words “direct physical loss
or damage” in the insurance contract context. The phrase
“ordinarily connote[s] actual, demonstrable harm of some form to
the premises itself, rather than forced closure of the premises
for reasons exogenous to the premises themselves, or the adverse
business consequences that flow from such closure.” Newman Myers

Kreines Gross Harris, P.C. v. Great Northern Ins. Co,, 17 F. Supp.

 

3d 323, 331 (S.D.N.Y. 2014).

Northwell alleges that respiratory droplets carrying the
coronavirus attach to surfaces, linger there, and “thus
compromise[] the physical integrity of the structures it

av

permeates” and renders those structures “unusable. See Compl.
{1 26, 36-37. However, the Complaint does not allege any facts
supporting the conclusion that the coronavirus compromises the
physical integrity of objects by harming surfaces and structures,
as opposed to harming the people who touch them.

Northwell argues that when a physical substance permeates a

property and renders the property unusable for its intended

14

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 15 of 28

purpose, that substance causes direct physical loss or damage.
Respiratory droplets carrying SARS-CoV-2, Northwell reasons, are
like the invisible fumes or noxious gas that courts have held can
constitute a form of physical damage. See Newman Myers, 17 F. Supp.
3d at 329-30 (holding based on a survey of non-New York cases that
the term “‘physical loss or damage’ does not require that the
physical loss or damage be tangible, structural or even visible,”
only that physical forces have made the property unusable). But
see Couch on Insurance, § 148:46 (3d ed. 2009) (the “physical loss”
requirement is “widely held to exclude alleged losses that are
intangible or incorporeal”).

Northwell’s argument is flawed in three respects. First,
Northwell’s preferred interpretation risks impermissibly
collapsing coverage for direct physical loss or damage into “loss
of use” coverage. See Roundabout, 751 N.Y.S.2d at 5 (N.Y. Ct. App.
2002) (holding that physical loss or damage could not include “loss
of use” of the premises). Second, the coronavirus -- unlike
invisible fumes and chemicals -~- does not “persist” and
irreversibly alter the physical condition of a property. See, ¢.g.,

Kim-Chee LLC v. Philadelphia Indem. Ins. Co., 2021 WL 1600831, at

 

*4 (W.D.N.Y. Apr. 23, 2021) (distinguishing the novel coronavirus
from other types of contaminants because the virus “is rendered
harmless by the passage” of time). As the Complaint itself

suggests, a property may be kept “safe and sanitized,” and

15

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 16 of 28

therefore usable, despite the presence of SARS-CoV-2. See Compl.
q 44. Third, even accepting Northwell’s definition of “direct
physical loss or damage” to include any physical substance or force
that makes a property unusable, Northwell has not plausibly alleged
that the presence of COVID-19 made its properties unusable.
Northwell’s hospitals continued to operate with “extra
precautions”; their functions were not destroyed, nor were they
declared unsafe to enter. See id. at 71 38, 41-44.

The cases that Northwell cites are distinguishable along

these lines. Schlamm Stone & Dolan, LLP v. Seneca Insurance Co.,

 

2005 WL 600021, at *1 (N.Y. Sup. Ct. Mar. 4, 2005), concerned the
“dust and particles which remained” in the carpets of an office
building near the World Trade Center after the September 11
terrorist attacks and caused office workers to experience
respiratory distress. Id. at *1, 4. Plaintiffs there alleged that
“despite cleaning carpets, airshafts, furniture and surfaces,” the
particles “persisted” and “made it difficult to remain in the
offices” for more than “a few hours a day.” Id. at *1. The Court
therefore concluded that the Complaint plausibly alleged physical
loss or damage. Id. at *4. This case, however, involves property
that may be “ke[pt] .. . safe and sanitized” with “cleaning
supplies” and “janitorial services.” See Compl. 9 44. Because SARS—
CovV-2 can be *Xeliminated through routine cleaning and

disinfection,” the surfaces on which the virus lands are not

16

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 17 of 28

physically damaged or lost. Food for Thought Caterers Corp. Vv.

 

Sentinel Ins. Co., 2021 WL 860345, at *5 (S.D.N.Y. Mar. 6, 2021)

 

(citing Tappo of Buffalo, LLC v. Erie Ins. Co., 2020 WL 7867553,

 

at *4 (W.D.N.Y. Dec. 29, 2020)).

Gregory Packaging, Inc. v. Travelers Property Casualty

 

Company, 2014 WL 6675934, at *1 (D.N.d. Nov. 25, 2014) (unreported)
dealt with the release of ammonia from a refrigeration system into
a factory. The parties agreed that “the ammonia rendered the
building temporarily unfit for occupancy and use” where “the
building was “evacuated . . . for a mile radius” and “no one could
enter the building.” Id. at *3. Accordingly, the district court
found as a matter of law that the ammonia release constituted
“direct physical loss of or damage.” In contrast, doctors,
patients, and vendors alike continue to enter and use Northwell’s
healthcare facilities. See Compl. FI 40-44.

Finally, Port Authority of New York & New Jersey v. Affiliated

 

FM Insurance Co., 311 F.3d 226 (3d Cir. 2002), harms rather than
helps Northwell’s position. In Port Authority, the Third Circuit
held that when “asbestos is present in components of a structure,
but is not in such form or quantity as to make the building

f

unusable, the owner has not suffered a loss,” because *“[Tt)he
structure continues to function -- it has not lost its utility.”

Id. at 236. Intangible or particulate matter must “contaminat [fe]

of the property such that its function is nearly eliminated or

1?

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 18 of 28

destroyed, or the structure is made useless or uninhabitabie.” Id.
Though the plaintiffs in Port Authority demonstrated the presence
of asbestos in insured buildings, the asbestos did not cause direct
physical loss or damage as a matter of law because “those buildings
had continuous and uninterrupted usage for many years.” Id.
Northwell has not alleged that the functions of its properties
were nearly eliminated. A hospital does not cease to function as
a hospital because a viral outbreak requires more staff or an
increase in the hospital’s use of hygiene practices, personal
protective equipment, or janitorial services. See Compl. Wd 41,
44,

This Court concludes that the Complaint does not plausibly
allege that the presence of COVID-19 constitutes direct physical
loss or damage to Northwell’s properties, and accordingly,
Northweli fails to state a claim for breach of contract to provide

Time Element coverage.

B. Interruption by Communicable Disease Coverage

 

Northwell is entitled to reimbursement under the Interruption
by Communicable Disease provision if (1) Northwell ceased or slowed
down business activities at an insured location (2) because an
authorized government agency regulating the spread of a
communicable disease issued an order (3) that declared portions of

the location “uninhabitable” because of the threat of disease and

18

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 19 of 28

“prohibit[ed] access to those portions.” Lexington §§ 5.02.36,
7.59.

With respect to the first element, Northwell plausibly
alleges that Northwell stopped or slowed activities at certain
insured locations. The Complaint states that “the most significant
driver of Northwell’s losses [was] the closing of physician's
practices,” thereby alleging that certain insured locations ceased
their business activities. Compl. 7 45. Insurers argue that because
Northwell was “inundated” with COVID patients, Northwell’s
business activities increased overall, albeit with a different and
perhaps less lucrative mix of services. But the Policies do not
require the suspension of business activities across the Northwell
healthcare system, only that business activities cease or slow
down at a particular insured location.

The Complaint also clearly satisfies the second element by
alleging that authorized government agencies -- namely, the Office
of the Governor of the State of New York and Office of the Mayor
of New York City -- issued orders regulating the spread of the
novel coronavirus, a communicable disease. See id. at WW 29-34.

At the third element, however, .Northwell stumbles. The
Complaint alleges that a series of state and local lockdown orders
“declared portions of Northwell’s properties uninhabitable due to
the threat of the spread of COVID-19 and prohibited access to those

portions of Northwell’s covered properties.” Id. at 7 33. This

19

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 20 of 28

allegation simply recites in a conclusory fashion the policy
language that would entitle Northwell to coverage and,

accordingly, cannot be presumed true. See, e.g., Soroof Trading,

 

842 F. Supp. 2d at 508, 512 (requiring dates or details to make
plausible the allegation that defendant “failfed] to share
promptly relevant information, including but not limited to
product performance, failure and liability issues,” when the
agreement required defendant to “share promptly relevant

information.”); Arma v. Buyseasons, Inc,, 591 F. Supp. 2d at 643

 

(S.D.N.Y¥. 2008) (finding conclusory allegations that tracked
contractual language without particular supporting facts).
Northwell does not lend its assertions the ring of plausibility by
adding factual enhancements that elevate its coverage claim above
“a formulaic recitation of the elements of a cause of action.”
Igbai, 556 U.S. 662, 672 (2003).

Further, the executive orders upon which Northwell relies in
its complaint, see Compl. @ 31-32, do not support Northwell’s
argument for coverage under the Interruption by Communicable

Disease provision.! In Governor Cuomo’s Emergency Executive Order,

 

1 Because the Complaint relies upon the terms and effects of the
Orders, the Court may consider them without converting the motion
to dismiss into a motion for summary judgment. See Chambers, 282
F.3d at 153.

20

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 21 of 28

the Governor authorized the Department of Heaith to promulgate
regulations concerning the treatment and containment of COVID-13
in hospitais. See Cohen Decl., Ex. 4, ECF No. 26-4. The New York
Department of Health then directed hospitals to suspend all
visitation except by the family members or legal representatives
of patients, unless medically necessary. See id. The Department of
Health also provided guidelines on how “support people” could
interact with patients and required that a “patient support person”
be given access to hospital facilities to interact with patients
in labor, pediatric patients, and patients with cognitive
disabilities. Id. In Mayor DeBlasio’s executive order, the mayor
directed hospitals and emergency centers to “cancel or postpone
elective procedures,” defining elective procedures to include all
scheduled procedures. See id.

These orders do not deem uninhabitable or prohibit access to
Northwell’s facilities -- or any healthcare facility, for that
matter. To the contrary, the Orders assume that patients will
continue to “inhabit” hospitals, regulate the way patients can
safely do so, and establish conditions under which members of the
public may access hospitals and patients. The Orders do not require
hospitals to close certain buildings, only to suspend elective
procedures; if a hospital wanted to use facilities ordinarily used
for elective procedures to conduct emergency ones, nothing in the

Orders forbids this. While the Orders certainly restrict access to

21

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 22 of 28

hospitals, they fall far short of “prohibiting” access.
Accordingly, the Court finds that Northwell has failed to establish
that Interruption by Communicable DPisease coverage extends to
Northwell’s claim.

c. Civil or Military Authority, Decontamination Costs,
and Ingress/Egress Coverage

 

 

Northwell also fails to plausibly allege that its claim is
covered under the Civil or Military Authority, Decontamination
Costs, and Ingress/Eqress provisions for two independent reasons.
First, each of these provisions require Northwell’s costs and

f

losses to be caused “physical loss or damage.” See Lexington
§§ 5.02.02, 5.02.07, 5.02.15. As discussed above, Northweil does
not plausibly allege that COVID-19 causes physical loss or damage.
But even accepting that the novel coronavirus caused physical harm
to property, Northwell does not satisfy the requirements of
coverage under these provisions.

Civil or Military Authority coverage requires two things.
First, a civil or military authority must issue an order
prohibiting access to the insured location. Second, that order
must be in response to physical loss or damage to nearby property
not owned, occupied, lease, or rented by the insured. Lexington
§ 5.02.03. For instance, if a scaffold on a building neighboring

a Northwell facility collapsed and in response the city ordered

the buildings on that street to close, see, e.g., Roundabout

 

22

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 23 of 28

 

Theatre Co., Inc. v. Continental Cas. Co., 751 N.¥.S.2d 4, 5 (N.Y.
Ct. App. 2602), Northwell might be entitled to coverage under the
Civil or Military Authority provisions. However, the Complaint
does not allege with any specificity what nearby locations not
owned by Northwell suffered physical loss or damage that caused
the state or city to prohibit access to Northwell locations.
Moreover, the facts alleged do not support the inference that any
order prohibited access to Northwell’s facilities.
Decontamination Costs coverage applies when an insured
property “is Contaminated from direct physical loss of or damage
caused by a Covered Cause of Loss” and a iaw or regulation forces
the insured to incur extra costs of decontamination and removal of
contaminated property. Lexington § 5.02.07. Contamination includes
“the actual presence of any . . . pathogen or pathogenic organism,
bacteria, virus, disease causing or illness causing agent.”
Lexington § 7.09. Taken together, these provisions mean that the
Insurers will cover the additional, government-mandated costs to
remove a virus or infected property, if the presence of an iliness-
causing agent was caused by physical loss or damage. For example,
if a bolt of lightning struck a vat of hazardous waste, the cleanup
costs from the resulting spill would be covered. Northwell does
not plausibly allege that the presence of the SARS-CoV-2 virus is
itself caused by physical loss or damage. Instead, the Complaint

explains that the presence of SARS-CoV-2 in Northwell’s hospitals

23

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 24 of 28

is caused by infected patients and visitors who release into the
air respiratory droplets containing the virus. See Compl. 7 26.

Finally, Ingress/Egress coverage requires a “physical
obstruction due to direct physical loss of or damage caused by a
Covered Cause of Loss.” Lexington § 5.02.15. Northwell argues that
the Complaint alleges obstruction to their facilities: the
leckdown orders. But these orders are legal obstructions, not
physical barriers preventing access to Northwell’s buildings.
Northwell’s interpretation would strike the word “physical” from
the contract.

II. Exclusions

Even if Northwell were entitled to coverage under one of the
various provisions already discussed, Endorsement #003
unambiguously excludes coverage. Endorsement #003 “modifies
insurance provided by the Policy.” Endorsement #003, at 1. When
faced with such language, “the endorsement and the policy must be
read together, and the words of the policy remain in full force
and effect except as altered by the words of the endorsement.”

Cty. of Columbia v. Cont'l Ins. Co., 634 N.B.2d 946, 950 (N.Y.

 

1994).

Endorsement #003 states that the Insurers will not cover “loss
or damage caused by . . . actual, alleged or threatened release,
discharge, escape or dispersal” of “contaminations or pollutants,”

and defines contamination to include disease-causing

24

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 25 of 28

microorganisms, bacteria, and viruses. Northwell argues that,
because Endorsement #003 refers to release and discharge, it
excludes only costs and losses caused by a virus’s escape from a
container, such as a test tube in a lab. This argument is
undermined by Northwell’s own pleadings. According to _ the
Complaint, COVID-19 is spread by the respiratory droplets emitted
“when an infected person talks, sneezes, or coughs.” Compl. 97 24.
What is a sneeze or cough if not a discharge or dispersal?
Northwell claims that because “discharge” and “dispersal” are
often used in pollution clauses that address only environmental or
industrial substances, the Court should treat the word “virus” in

the clause as if it were not there. In Belt Painting Corp. v. TIG

 

Ins. Co., 795 N.E.2d 15 (N.Y. 2003), the New York Court of Appeais
noted that the terms “discharge” and “dispersal” are terms of art
in environmental law “used with reference to damage or injury
caused by disposal or containment of hazardous waste” and thus
found that paint fumes that “drifted a short distance from the
area of the insured’s intended use” were not pollutants, Id. at
18. The Court emphasized that the terms “discharge, dispersal,
seepage, migration, release or escape” have “environmental
implications” that cannot be overcome by the absence of a clause
stating that pollutants must escape into land or water to trigger

coverage. Id. Northwell argues that the clause here should be

25

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 26 of 28

similarly limited to environmental or industrial pollutants and
contaminants.

But unlike the policy in Belt Painting, the Policies contain
endorsements that define contaminants to include viruses. Grouping
viruses with environmental and industrial pollutants may be
unorthodox, but Northwell cites no controlling cases construing
“contamination” not to include one of the terms in its contractual
definition. A court may not interpret an insurance contract in a
way that leaves part of the contract meaningless. Insurance Co. of

N. Am. V. ABB Power Generation, Inc., 925 F. Supp. 1053, 1058-59

 

(S.D.N.Y¥. 1996). The Court declines to rewrite the unambiguous
provision at issue here.

For the foregoing reasons, Northwell fails to state a claim
for breach of the insurance contracts here at issue.

III. Breach of the Covenant of Good Faith and Fair Dealing

 

To show that an insurance company “is liable for bad faith
conduct, plaintiff must plead facts supporting the inference that
[the insurer} breached a duty to plaintiff that existed

independently of the insurance contract.” Binder v. Nat’1 Life of

 

Vt., 2003 WL 21180417, at *5 (S.D.N.Y. May 20, 2003). Northwell
fails to do so here.

Northwell alleges that Insurers violated the standards for
good faith and fair dealing set forth in New York Insurance Law

§ 2601 by offering meritless reasons for the denial of coverage

26

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 27 of 28

and delaying assessment of Northwell’s claim. See Compl. @ 113-
14. New York Insurance Law § 2601 prohibits insurers from engaging
in the “unfair claim settlement practices” of knowingly
mispresenting facts or policy provisions and “failing to
acknowledge with reasonable promptness pertinent communications as
to claims.” N.Y. Ins. L. § 2601 (a) (1)-(2). Northwell argues that
Insurers violated the duty of good faith and fair dealing by
offering the same colorable reasons for denying coverage that
Insurers advance on their motion to dismiss. This argument rehashes
Northwell’s breach of contract claims, which warrants dismissal of
the claim as duplicative, unless Northwell alleges that Insurers
violated a duty that is independent of the insurance contract. See

Harris v. Provident Life & Acc. Ins. Co., 310 F.3d 73, 81 (2d Cir.

 

2002) (affirming dismissal of good faith and fair dealing claim as
duplicative of breach of contract in insurance dispute).

‘ia properly poled, Northwell’s six-month delay responding to
the notice of claim might possibly implicate an independent duty.
However, Northwell has stated no facts from which the Court can
infer that the delay had no basis or was unreasonable, and
Northwell has identified no applicable law that required Insurers
to provide a faster response. The unfair claims settlement statute
that Northwell cites addresses how insurance companies must
conduct themselves in settling claims against the insured, not in

handling claims for reimbursement that the insurance company

27

 
Case 1:21-cv-01104-JSR Document 53 Filed 07/26/21 Page 28 of 28
receives from the insured. See Harris, 310 F.3d at 80 (explaining
that the statute concerns settlement offers that could reduce an
insured’s liability to an excess insurer, or settlement offers in
lawsuits brought by a third party against the insured). Thus,
Northwell fails to state a claim for breach of the implied covenant
of good faith and fair dealing.

CONCLUSION

For the foregoing reasons, the motion to dismiss is granted
and the Complaint is dismissed with prejudice, and Northwell’s
motion for summary judgment is denied as moot. The Clerk of Court

is directed to enter judgment.

    

SO ORDERED.
Dated: New York, NY
July JG, 2021 JED S. RAKOFF, U.S.D.d.

28

 
